RABINOWITZ, Chief Justice,
concurring in part, dissenting in part.
In order to assure that E. A.’s important rights to the care, custody, and control of her children are not permanently terminated absent strict compliance with applicable statutory requirements, the majority remands the matter to the superior court for the purpose of making a finding, based on clear and convincing evidence, that E. A.’s abandonment of her children is likely to continue. Although I agree that a remand is indicated, I disagree with the court’s rejection of E. A.’s contention that she is entitled to a new adjudicatory hearing under the provisions of the Indian Child Welfare Act, 25 U.S.C.A. §§ 1901-63 (Supp. 1980).1 For, in my view, the contemplated remand constitutes a subsequent proceeding affecting the custody or placement of the subject children.2 Thus, I conclude that upon remand the applicable standard of proof before E. A.’s parental rights can be terminated is that of “evidence beyond a reasonable doubt.”
I concur in all other aspects of the court’s decision.

. 25 U.S.C.A. § 1912(f) (Supp. 1980) provides:
No termination of parental rights may be ordered in such proceeding in the absence of a determination, supported by evidence beyond a reasonable doubt, including testimony of qualified expert witnesses, that the continued custody of the child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child.


. 25 U.S.C.A. § 1923 (Supp. 1980) provides:
None of the provisions of this subchapter, except sections 1911(a), 1918, and 1919 of this title, shall affect a proceeding under State law for foster care placement, termination of parental rights, preadoptive placement, or adoptive placement which was initiated or completed prior to one hundred and eighty days after November 8,1978, but shall apply to any subsequent proceeding in the same matter or subsequent proceedings affecting the custody or placement of the same child.